IN THE COURT OF CRIMINAL APPEALS
                       OF TEXAS
                                      NO. AP-77,017



                      BARTHOLOMEW GRANGER, Appellant

                                             v.

                                THE STATE OF TEXAS

                ON DIRECT APPEAL FROM CAUSE NO. 13-16388
                   IN THE 58TH JUDICIAL DISTRICT COURT
                            JEFFERSON COUNTY



       M EYERS, J., delivered the opinion of the Court, in which K ELLER, P.J., and
J OHNSON, K EASLER, H ERVEY, A LCALA, R ICHARDSON, and N EWELL, JJ., joined. Yeary,
J., concurred.

                                      OPINION

       In April 2013, a jury convicted appellant of capital murder for the March 2012

death of Minnie Ray Sebolt. See T EX. P ENAL C ODE A NN. § 19.03(a)(2). Pursuant to the

jury’s answers to the special issues set forth in Texas Code of Criminal Procedure Article

37.071, sections 2(b) and 2(e), the trial judge sentenced appellant to death. T EX. C ODE
                                                                                         GRANGER–2

C RIM. P ROC. Art. 37.071, § 2(g).1 Direct appeal to this Court is automatic. Art.

37.071, § 2(h). Appellant raises seven points of error. After reviewing appellant’s points

of error, we find them to be without merit. Consequently, we affirm the trial court’s

judgment and sentence of death.

         The State indicted appellant for capital murder under the theory that appellant

caused Sebolt’s death on March 14, 2012, while he was retaliating against (and intending

to kill) Claudia Jackson for her service as a witness. See T EX. P ENAL C ODE A NN.

§ 19.03(a)(2). The jury heard evidence that, on the day of Sebolt’s death, appellant was

on trial in Jefferson County for sexually assaulting his daughter, Samantha Jackson.2 On

Tuesday, March 13, 2012, Samantha and her mother, Claudia, had testified adversely to

appellant. The sexual-assault trial and Samantha’s testimony were scheduled to resume at

1:00 p.m. on Wednesday, March 14, 2012. Rebecca Richard, appellant’s estranged wife,

was under subpoena to testify.

         Attorney Rife Kimler represented appellant at the sexual-assault trial. On Tuesday

evening, appellant, who was free on bond, called Kimler’s office and spoke to Kimler’s

secretary, Chelle Warwick. Warwick testified that appellant was angry, upset, and crying

hysterically at the beginning of the conversation. He accused the trial judge in the sexual-



         1
        Unless otherwise indicated, all future references to Articles refer to the Code of Criminal
Procedure.
         2
             To distinguish Samantha Jackson and Claudia Jackson, we will refer to them by their first
names.
                                                                               GRANGER–3

assault case of allowing witnesses to commit perjury and of preventing Kimler from

presenting evidence. Appellant repeatedly referred to the judge as “that bitch” and

expressed the desire for a different judge and a change of venue. Appellant ended the

conversation by calmly telling Warwick that “he would take care of it tomorrow.”

       Appellant arrived at the courthouse between 8:00 and 9:00 a.m. on Wednesday

morning and parked his truck in a nearby lot. A little before 11:00 a.m., a witness saw

appellant periodically opening the door of his truck and peering over the door to look

toward the street in front of the courthouse.

       At approximately 11:00 a.m., Samantha, Claudia, and Richard met in a parking lot

across the street from the courthouse. They crossed the street and began walking on the

sidewalk toward the courthouse. Appellant approached and began firing at the trio with a

semi-automatic rifle.

       Richard, who fled back across the parking lot, was not hit. Samantha froze when

the shooting began. Although appellant shot Samantha multiple times and then ran over

her with his truck before fleeing the scene, she survived. Claudia was shot in the buttocks

as she ran toward the courthouse, seeking cover. As she approached the courthouse,

Claudia saw Sebolt, a bystander, lying on the ground in front of the courthouse doors.

Sebolt suffered multiple gunshot wounds and died at the scene. Leslie King, another

bystander, was in front of the courthouse when appellant started firing. King ran when

she saw appellant turn his weapon in her direction and was wounded in the little finger as
                                                                                  GRANGER–4

she heard bullets going past her.

       As appellant was returning to his truck, law-enforcement officers shot and

wounded him. Appellant fled in his truck for a short distance from the courthouse, then

abandoned the vehicle and took hostages at a nearby business. Appellant told a hostage

negotiator that he had been accused of raping his daughter and that he “wanted to kill all

of them.” Using a hostage’s cellular phone, appellant told his brother that he had run over

his daughter and shot her and that he had tried to kill his ex-wife and ex-girlfriend. An

officer inside the business where appellant had taken hostages heard him say, “I shot the

bitch. She had it coming. I shot two other women.” Law-enforcement officers took

appellant into custody after the hostages overpowered him.

       Appellant received medical treatment for his wounds at a local hospital, where he

made further incriminating statements. In pertinent part, appellant stated that he had been

shot after he tried to kill Claudia, Richard, and the trial judge, and that he had intended to

murder them.

       Appellant testified at both phases of his capital-murder trial. During his guilt-

phase testimony, appellant admitted to shooting Samantha and intentionally running over

her with his truck. Appellant denied causing Sebolt’s death and also denied causing

Claudia’s and King’s wounds. Appellant asserted that he did not shoot in the direction of

the courthouse because he used all his bullets on Samantha.

       In point of error one, appellant argues that the indictment failed to allege the
                                                                                 GRANGER–5

offense of capital murder. Specifically, appellant contends that the indictment omitted the

requisite culpable mental state for capital murder because it did not allege that he

intentionally and knowingly caused Sebolt’s death. Because appellant did not object to

the indictment on this basis before trial, he may not now complain of it. See Kirkpatrick

v. State, 279 S.W.3d 324, 327 (Tex. Crim. App. 2009). Point of error one is overruled.

       In point of error two, appellant alleges that his conviction and death sentence are

invalid because they are based upon transferred intent. Relying on Roberts v. State, 273
S.W.3d 322 (Tex. Crim. App. 2008), abrogated in part by Ex parte Norris, 390 S.W.3d
338, 341 (Tex. Crim. App. 2012), appellant asserts that transferred intent does not apply

to the offense of capital murder.

       Appellant’s reliance on Roberts is misplaced. Our opinion in Roberts concerned a

defendant who had been charged with capital murder under a multiple-murder theory of

liability. See 273 S.W.3d at 329; see also T EX. P ENAL C ODE A NN. § 19.03(a)(7)(A).

Specifically, the indictment alleged that Roberts had intentionally and knowingly caused

the death of Virginia Ramirez by shooting her with a firearm, and during the same

criminal transaction, had intentionally and knowingly caused the death of Ramirez’s

unborn child. See Roberts, 273 S.W.3d at 325. No evidence was presented at trial that

Roberts knew of Ramirez’s pregnancy. See id. at 327. In that context, we held that the

State could not use transferred intent to establish that Roberts knowingly and intentionally

caused the death of the unborn child. See id. at 329. We explained that, because the
                                                                                  GRANGER–6

indictment alleged that Roberts knowingly and intentionally caused more than one death

during the same criminal transaction, the State had to prove beyond a reasonable doubt

that Roberts possessed the requisite culpable mental state as to each complainant. See id.

at 328–29.

       Here, the State charged appellant with capital murder under an entirely different

theory, alleging one intent to kill, one resulting death (that of an unintended victim,

Sebolt), and the existence of an aggravating circumstance. See T EX. P ENAL C ODE A NN.

§ 19.03(a)(2). In Roberts, we limited the State’s use of transferred intent in prosecutions

for capital murder under a multiple-murder theory, but stated that transferred intent may

still apply to some capital murder offenses. See Roberts, 273 S.W.3d at 331 (stating that

the State could have used transferred intent to charge capital murder if Roberts, with the

intent to kill, had fired a bullet at Ramirez’s two-year-old child who was present during

the offense, but the bullet instead killed the embryo); see also T EX. P ENAL C ODE A NN. §

19.03(a)(8) (elevating the murder of an individual under ten years of age to a capital

offense). And following our decision in Roberts, we clarified that, in some

circumstances, the State may use transferred intent in capital-murder prosecutions

alleging multiple or serial murders. See Norris, 390 S.W.3d at 341 & 341 n.28; see also

T EX. P ENAL C ODE A NN. § 19.03(a)(7)(B). Point of error two is overruled.

       In point of error three, appellant alleges that the evidence was insufficient to

support his capital-murder conviction because there was no evidence that he intended to
                                                                                  GRANGER–7

cause Sebolt’s death. But the State prosecuted appellant for capital murder under Texas

Penal Code section 19.03(a)(2) and a theory of transferred intent. The State was therefore

not required to prove that appellant intended to cause Sebolt’s death. See Roberts, 273
S.W.3d at 331; cf. Norris, 390 S.W.3d at 341. Rather, the State had to prove beyond a

reasonable doubt that appellant possessed the requisite culpable mental state as to

Claudia. Appellant does not contend that the State failed to prove that he possessed the

requisite mens rea regarding Claudia. Further, the record does not support such a

conclusion. Point of error three is overruled.

       In point of error four, appellant alleges that reversible error occurred during his

guilt-phase testimony because, during cross-examination, the lead prosecutor called him a

“murdering son of a bitch.” The record shows that, during his cross-examination by the

State, appellant asked the prosecutor, “Why is it that people automatically assume that

I’m lying? Why—why isn’t my word good enough?” When appellant insisted that the

prosecutor answer the question, the prosecutor responded, “Because you’re a murdering

son of a bitch. That’s why.” Appellant contends that the prosecutor’s remark was so

fundamentally improper that no instruction to disregard the comment could remove the

taint. However, the record shows that appellant did not object to the prosecutor’s

response. Accordingly, appellant has not preserved the claim for review. See T EX. R.

A PP. P. 33.1(a). Point of error four is overruled.

       In point of error five, appellant argues that the lead prosecutor engaged in six
                                                                                    GRANGER–8

instances of improper jury argument during the guilt phase. Appellant acknowledges that

each separate instance of allegedly improper argument may not have constituted

reversible error, but he asserts that their cumulative effect denied him a fair trial.

       Proper areas of jury argument include: (1) a summation of the evidence presented

at trial; (2) a reasonable deduction drawn from that evidence; (3) an answer to opposing

counsel’s argument; or (4) a plea for law enforcement. Jackson v. State, 17 S.W.3d 664,

673 (Tex. Crim. App. 2000). A defendant forfeits his right to complain on appeal about

an improper jury argument if he fails to object to the argument or to pursue his objection

to an adverse ruling. Threadgill v. State, 146 S.W.3d 654, 670 (Tex. Crim. App. 2004).

If a trial court sustains an objection asserting an improper jury argument, to preserve error

on appeal, the complaining party must additionally request an instruction to disregard an

offending argument if such an instruction could cure the prejudice. See McGinn v. State,

961 S.W.2d 161, 165 (Tex. Crim. App. 1998). If the prejudice arising from an erroneous

jury argument is incurable, the complaining party must move for a mistrial. Id.

       Appellant first alleges that the prosecutor said that appellant was trying to stare

him down and called appellant an “evil creature.” On appeal, appellant asserts that the

argument was improper because it was not based on evidence before the jury.

       At trial, the prosecutor argued that the jury had the right to judge appellant’s

demeanor because appellant had testified. The prosecutor asserted that appellant had

“stare[d] . . . down” a witness at the trial while the witness was testifying. The prosecutor
                                                                                    GRANGER–9

further asserted that appellant was attempting to stare down the prosecutor. Appellant did

not object to these comments.

       The prosecutor continued, “You see? You get to judge his demeanor and the kind

of evil creature that this guy is.” Defense counsel objected: “That’s striking at the

[appellant].” The trial court responded by instructing the prosecutor to rephrase. The

prosecutor proposed, “Evil person? Is [appellant] a person?” The trial court thereafter

sustained defense counsel’s objection. Defense counsel did not request an instruction to

disregard the “evil creature” remark or move for a mistrial.

       Appellant did not preserve either aspect of the first complained-of jury argument

for appellate review. Although he now challenges the prosecutor’s assertions about

staring, appellant did not object to the remarks at trial. See T EX. R. A PP. P. 33.1;

Threadgill, 146 S.W.3d at 670. And while appellant objected to the “evil creature”

description, he did not request an instruction to disregard or move for a mistrial after the

trial court sustained his objection. See McGinn, 961 S.W.2d at 165. In addition,

appellant’s argument on appeal does not comport with his objection at trial. See

Bekendam v. State, 441 S.W.3d 295, 300 (Tex. Crim. App. 2014).

       In the second allegation of improper jury argument, appellant complains that the

prosecutor said that the jury charge was based on minutiae regarding transferred intent

and that appellant would “walk out of the courtroom” if the jury became lost in the

details. The record shows that defense counsel objected that the prosecutor had made an
                                                                               GRANGER–10

incorrect statement of the law. The record further shows that the trial court sustained the

objection. However, defense counsel did not request an instruction to disregard or move

for a mistrial. Therefore, appellant did not preserve the second complained-of jury

argument for appellate review. See McGinn, 961 S.W.2d at 165.

       In the third alleged instance of improper jury argument, the prosecutor asked, “[I]f

[appellant’s] found not guilty, what happens to him? I guess we don’t get to know.”

Appellant did not object to the prosecutor’s remark. Accordingly, appellant did not

preserve the third complained-of jury argument for our review. See T EX. R. A PP. P. 33.1;

Threadgill, 146 S.W.3d at 670.

       Regarding the fourth alleged instance of improper jury argument, appellant directs

us to the following portion of the prosecutor’s closing argument:

               So, what do they bring you as their defenses? What does [appellant]
       bring as his defense to this courtroom? That the cops shot [Sebolt]? You
       really think that plays? Do you really think that plays?

              There is not one, not one iota, not one microbit of proof that anybody
       shot their weapon until—other than that man right there (indicating), until
       after he was back in his truck. And by that time the evidence proves
       without any doubt, without any doubt that Minnie Sebolt was already lying,
       dying in a pool of her own blood.

              And for him to perpetrate that fraud on you is—that’s enough reason
       right now to be so angry that you—

Defense counsel immediately objected that the prosecutor was striking at appellant over

the shoulders of his attorneys and the evidence that they presented. The trial judge

responded: “[The prosecutor] has the right to comment on the evidence.” The prosecutor
                                                                                  GRANGER–11

then continued with his argument. On appeal, appellant argues that the prosecutor’s use

of the words, “for him to perpetrate that fraud on you,” was improper because it was not

based on evidence before the jury.

       Appellant failed to preserve error regarding the fourth complained-of jury

argument. Initially, it appears that appellant failed to pursue his objection to an adverse

ruling. See Threadgill, 146 S.W.3d at 670. We have stated that to satisfy the adverse-

ruling requirement in a claim alleging improper jury argument, “the ruling must be

conclusory; that is, it must be clear from the record [that] the trial judge in fact overruled

the defendant’s objection.” Ramirez v. State, 815 S.W.2d 636, 643 (Tex. Crim. App.

1991) (determining that the trial court’s response to the defendant’s objection was neither

a definite nor adverse ruling); see Flores v. State, 871 S.W.2d 714, 722-23 (Tex. Crim.

App. 1993) (concluding that because the trial court did not give a clear instruction to

disregard and did not rule on the defendant’s motion for mistrial, he did not satisfy the

adverse-ruling requirement). However, we have also stated that a court’s ruling on a

complaint or objection can be impliedly made. See Rey v. State, 897 S.W.2d 333, 336

(Tex. Crim. App. 1995) (“While we require that a defendant’s objections be specific

enough to effectively communicate his complaint to the court, we are less stringent in our

requirements of the trial court’s ruling on an objection.”); see also Sauceda v. State, 129
S.W.3d 116, 124 (Tex. Crim. App. 2004) (citing Rey with approval). But even if we

assume that the trial judge’s response to appellant’s objection constituted an adverse
                                                                                  GRANGER–12

ruling, appellant’s argument on appeal does not comport with his objection at trial. See

T EX. R. A PP. P. 33.1; Bekendem, 441 S.W.3d at 300.

        Appellant argues that the fifth alleged instance of improper argument occurred

immediately after he lodged his objection to the fourth alleged instance of improper

argument. Appellant asserts that the prosecutor alluded to the objection by stating, “You

see, when a lawyer starts to argue and it starts to hurt, they try to throw you off.”

Appellant objected that the prosecutor was again striking at him over the shoulders of

defense counsel. The trial court sustained the objection, stated that defense counsel had

the right to object and should do so when they thought it proper, and directed the

prosecutor to refrain from commenting on defense counsel’s objections. On appeal,

appellant asserts that the prosecutor’s statement was not based on evidence before the

jury.

        Appellant did not preserve the fifth complained-of jury argument for appellate

review. Although the trial court sustained the objection, appellant did not request an

instruction to disregard the prosecutor’s statement or move for a mistrial. See McGinn,
961 S.W.2d at 165. In addition, appellant’s argument on appeal does not comport with

his objection at trial. See T EX. R. A PP. P. 33.1; Bekendem, 441 S.W.3d at 300.

        In the sixth alleged instance of improper argument, appellant complains that the

prosecutor told the jury that appellant was staring at him and called appellant

“disgusting.” On appeal, appellant contends that the prosecutor’s remarks were improper
                                                                                GRANGER–13

because they referred to matters outside the evidence. For the reasons discussed below,

we conclude that appellant failed to preserve either the “staring” remark or the

“disgusting” remark for appellate review.

       The complained-of remarks came as the prosecutor addressed appellant’s

testimony to the effect that Samantha lied about the sexual assault and thus was to blame

for the violence that resulted in Sebolt’s death. The prosecutor stated that Samantha had

not lied, but instead had escaped from appellant’s control; that appellant had been caught

in the sexual assault because he had lost control of his victim; and that appellant had

attempted to regain control by trying to kill Samantha.

       The prosecutor continued: “So, when you lose control, how do you gain control?

How did [appellant] gain control again, as he stares at me? How do you gain control?”

Defense counsel responded: “Your Honor, if—if [appellant’s] gonna be chided for—for

looking forward, I mean, would the prosecutor like him to look down at the table?” The

prosecutor responded, “Absolutely, Judge, that would be fine with me, if he wants to look

down. But as long as he stares at me, I have a right to comment on it because he’s

testified.” The trial court apparently construed defense counsel’s arguably rhetorical

question as an objection because, after the prosecutor responded to the question, the trial

court stated, “Overrule the objection.”

       Despite the trial court’s apparent perception that defense counsel had lodged an

objection, we do not see a sufficient objection to preserve error for appellate review. It is
                                                                                 GRANGER–14

not clear from the record whether defense counsel was making an objection or, if so, what

the objection was. See Clark v. State, 365 S.W.3d 333, 339 (Tex. Crim. App. 2012)

(explaining that to preserve error for appellate review, the record must show that the

objection stated the grounds for the ruling that the complaining party sought from the trial

court with sufficient specificity to make the trial court aware of the complaint, unless the

specific grounds were apparent from the context). Nor is it clear from the record what the

trial judge understood the objection to be. See id. at 339–40.

       But even if we assume that defense counsel’s question constituted an objection, we

conclude that appellant failed to preserve error concerning the “staring” remark. Defense

counsel did not object the first time the prosecutor argued that appellant was staring at

him. See Davis v. State, 329 S.W.3d 798, 823 (Tex. Crim. App. 2010) (stating that

defense counsel failed to object the first time that the prosecutor made the complained-of

jury argument and noting that Texas Rule of Appellate Procedure 33.1 requires a timely

objection in order to preserve error). Appellant’s failure to object at the first opportunity

cured any error in the trial court’s ruling. See id. (citing Lane v. State, 151 S.W.3d 188,

193 (Tex. Crim. App. 2004), and Leday v. State, 983 S.W.2d 713, 718 (Tex Crim. App.

1998)).

       Next, the prosecutor stated, “Thank you, your Honor. No, I don’t want to look him

in the eye. He’s disgusting. And he’s smiling now.” Appellant did not object to the

prosecutor’s description of him as “disgusting.” Therefore, appellant also failed to
                                                                                     GRANGER–15

preserve his complaint concerning the prosecutor’s “disgusting” remark. See Threadgill,
146 S.W.3d at 670. Accordingly, we do not reach the merits of appellant’s sixth alleged

instance of improper jury argument.

       Because appellant has not preserved his allegations regarding improper jury

argument, he has not shown that any error occurred. Accordingly, there is no error to

cumulate. See Wyatt v. State, 23 S.W.3d 18, 30 (Tex. Crim. App. 2000); Chamberlain v.

State, 998 S.W.2d 230, 238 (Tex. Crim. App. 1999). Point of error five is overruled.

       In point of error six, appellant alleges that the trial court erred at the guilt phase by

denying his request for a jury instruction on the lesser-included offense of murder.

Appellant contends that there was evidence that he did not fire the bullet that killed

Sebolt. Therefore, he argues, the evidence raised the issue of whether he committed

murder under either Texas Penal Code section 19.02(b)(2) or (b)(3) instead of capital

murder.3

       We apply a two-step analysis to determine whether the jury should receive a lesser-

included-offense instruction. State v. Meru, 414 S.W.3d 159, 161–62 (Tex. Crim. App.

2013); Hall v. State, 225 S.W.3d 524, 535–36 (Tex. Crim. App. 2007). First, we ask



       3
         A person commits the offense of murder under section 19.02(b)(2) if he “intends to cause
serious bodily injury and commits an act clearly dangerous to human life that causes the death of an
individual.” TEX . PENAL CODE ANN . § 19.02(b)(2). A person commits the offense of murder under
section 19.02(b)(3) if he “commits or attempts to commit a felony, other than manslaughter, and in
the course of and in furtherance of the commission or attempt, or in immediate flight from the
commission or attempt, he commits or attempts to commit an act clearly dangerous to human life
that causes the death of an individual.” TEX . PENAL CODE ANN . § 19.02(b)(3).
                                                                                   GRANGER–16

whether the lesser-included offense’s elements are included within the proof necessary to

establish the charged offense’s elements. Meru, 414 S.W.3d at 161. If they are, we then

inquire whether the record includes evidence that could allow a rational jury to find the

defendant guilty of only the lesser-included offense. Id.; see Feldman v. State, 71 S.W.3d
738, 751 (Tex. Crim. App. 2002). We stated in Hall that “the evidence must establish the

lesser-included offense as a valid, rational alternative to the charged offense.” 225
S.W.3d at 536 (internal quotation omitted).

       Appellant meets the first prong of the test. We have repeatedly held that murder is

a lesser-included offense of capital murder. See, e.g., Smith v. State, 297 S.W.3d 260,

275 (Tex. Crim. App. 2009). However, appellant does not meet the test’s second prong.

“It is both a common-sense inference and an appellate presumption that a person intends

the natural consequences of his acts, and that the act of pointing a loaded gun at someone

and shooting it toward that person at close range demonstrates an intent to kill.” Ex parte

Thompson, 179 S.W.3d 549, 556 n.18 (Tex. Crim. App. 2005) (internal citation omitted);

see De La Paz v. State, 279 S.W.3d 336, 349–50 (Tex. Crim. App. 2009) (stating that

intent to kill is easily inferred from pointing a gun and shooting). Appellant also

repeatedly admitted that he intended to kill Claudia. The evidence does not support a

non-retaliatory motive for appellant’s conduct on the day of the offense. Thus, if

appellant is guilty at all, he can only be guilty of a retaliatory act that elevates the offense

to capital murder. Point of error six is overruled.
                                                                                 GRANGER–17

       In point of error seven, appellant argues that the trial court did not comply with

Article 42.03, section 1(a), which states in pertinent part that the “sentence shall be

pronounced in the defendant’s presence.” Appellant contends that, after the jury rendered

its punishment verdict, the trial court did not actually pronounce the sentence. Instead,

appellant asserts, the trial court made a statement indicating that it intended to sentence

him at a later time. Appellant further argues that there is nothing in the record to indicate

that the trial court subsequently pronounced the sentence in his presence.

       The record shows that the jury returned its punishment verdict on May 7, 2013.

After polling the jury, the trial court stated that the verdict was unanimous as to both

special issues. Appellant spontaneously addressed the trial court, urging “Let’s go now.

It’s over with. Let us fucking move on with our lives now.” The trial court responded,

“We will. We will. Just—just a moment.” After asking a brief question of its court

coordinator, the trial court continued:

       The Court: Okay. At this time the verdict has been returned, and at this time the
       Court will have no option but to sentence you to death at a time to be determined
       in the future.

       [Appellant]: Thank you.

       The Court: Those dates will be set some time down the road.

       [Appellant]: Thank you.

The trial court then permitted Sebolt’s daughter to present a statement to the trial court

and appellant about the offense. See Art. 42.03, § 1(b). The trial court entered a written
                                                                                 GRANGER–18

judgment the same day. The judgment accurately reflected the jury’s answers to the

special issues and indicated that appellant’s sentence was death.

       Appellant’s argument focuses on the trial court’s statement, “At this time the

verdict has been returned, and at this time the Court will have no option but to sentence

you to death at a time to be determined in the future.” On appeal, appellant argues that

the trial court clearly stated that sentencing would occur in the future.

       We note that appellant raises his complaint for the first time on appeal, despite

having multiple opportunities to object. Appellant thanked the trial court after it made the

statement at issue. The trial court then allowed Sebolt’s daughter to address appellant

pursuant to Article 42.03, section 1(b). Section 1(b) expressly provides that a victim’s

statement must be made after the court pronounces sentence. See id. at § 1(b)(3);

Johnson v. State, 286 S.W.3d 346, 347 (Tex. Crim. App. 2009). When the trial court

indicated that Sebolt’s daughter would address him, appellant did not ask the trial court to

clarify its earlier statement, nor did he object that sentencing had not yet occurred.

Further, a written judgment is the declaration and embodiment of an orally pronounced

sentence. See Burt v. State, 445 S.W.3d 752, 757 (Tex. Crim. App. 2014). Here, the trial

court entered its judgment on the same day that the jury rendered its punishment verdict.

If he believed that the trial court had issued its judgment without imposing the sentence in

his presence, appellant could have raised the issue in a motion for a new trial. However,

appellant did not do so.
                                                                                   GRANGER–19

       Even if we assume that appellant preserved this point of error, we find that it has

no merit. The record shows that appellant was present in open court when the jury

announced its punishment verdict. After the trial court polled each juror, appellant urged

it to “let us fucking move on.” It is clear from the trial court’s response to appellant that

it was proceeding to sentencing. Article 42.03, section 1(a), does not require that the trial

court use certain words to pronounce the sentence. From the trial court’s repeated use of

the phrase “at this time” in the statement at issue, it was sufficiently clear that the trial

court was at that moment imposing appellant’s sentence. And it can be reasonably

inferred that the “later date” referred to the actual setting of an execution date. Point of

error seven is overruled.

       We affirm the judgment of the trial court.




Delivered: April 22, 2015
En banc
Do Not Publish